Exhibit 10.4

COLLATERAL AGREEMENT (SECOND LIEN)

dated and effective as of

May 20, 2014,

among

CAESARS GROWTH PROPERTIES HOLDINGS, LLC,

CAESARS GROWTH PROPERTIES FINANCE, INC.,

as the Issuers,

each Subsidiary Party party hereto

and

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

THIS COLLATERAL AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE SECOND LIEN
INTERCREDITOR AGREEMENT OF EVEN DATE HEREWITH AMONG CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, AS CREDIT AGREEMENT AGENT, AND U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE, AS SET FORTH MORE FULLY IN SECTION 7.17 HEREOF. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND
THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE SECOND
LIEN INTERCREDITOR AGREEMENT.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I.    DEFINITIONS    SECTION 1.01.    Notes Indenture
     1    SECTION 1.02.    Other Defined Terms      2    ARTICLE II.   
[INTENTIONALLY OMITTED]    ARTICLE III.    PLEDGE OF SECURITIES    SECTION 3.01.
   Pledge      11    SECTION 3.02.    Delivery of the Pledged Collateral      12
   SECTION 3.03.    Representations, Warranties and Covenants      13   
SECTION 3.04.    Certification of Limited Liability Company and Limited
Partnership Interests      14    SECTION 3.05.    Registration in Nominee Name;
Denominations      15    SECTION 3.06.    Voting Rights; Dividends and Interest,
etc      15    ARTICLE IV.    SECURITY INTERESTS IN PERSONAL PROPERTY   
SECTION 4.01.    Security Interest      17    SECTION 4.02.    Representations
and Warranties      19    SECTION 4.03.    Covenants      22    SECTION 4.04.   
Other Actions      24    SECTION 4.05.    Covenants Regarding Patent, Trademark
and Copyright Collateral      24    ARTICLE V.    REMEDIES    SECTION 5.01.   
Remedies upon Default      26    SECTION 5.02.    Application of Proceeds     
28    SECTION 5.03.    Grant of License to Use Intellectual Property      28   
SECTION 5.04.    Securities Act, etc      29    SECTION 5.05.    Registration,
etc      29    SECTION 5.06.    Agent      30   

 

i



--------------------------------------------------------------------------------

          Page   ARTICLE VI.    [INTENTIONALLY OMITTED]    ARTICLE VII.   
MISCELLANEOUS   

SECTION 7.01.

   Notices      31   

SECTION 7.02.

   Security Interest Absolute      31   

SECTION 7.03.

   Limitation by Law      31   

SECTION 7.04.

   Binding Effect; Several Agreement      31   

SECTION 7.05.

   Successors and Assigns      32   

SECTION 7.06.

   Agent’s Fees and Expenses; Indemnification; Rights of Agent      32   

SECTION 7.07.

   Agent Appointed Attorney-in-Fact      37   

SECTION 7.08.

   GOVERNING LAW      38   

SECTION 7.09.

   Waivers; Amendment      38   

SECTION 7.10.

   WAIVER OF JURY TRIAL      39   

SECTION 7.11.

   Severability      39   

SECTION 7.12.

   Counterparts      39   

SECTION 7.13.

   Headings      39   

SECTION 7.14.

   Jurisdiction; Consent to Service of Process      40   

SECTION 7.15.

   Termination or Release      40   

SECTION 7.16.

   Additional Subsidiaries      42   

SECTION 7.17.

   Subject to Second Lien Intercreditor Agreement      42   

SECTION 7.18.

   Senior Collateral Documents      42   

SECTION 7.19.

   Compliance with Gaming Laws      43   

SECTION 7.20.

   Other Second Lien Obligations      44   

SECTION 7.21.

   Application of Gaming Laws      44   

SECTION 7.22.

   Louisiana Provisions      45   

Schedules

     

Schedule I

   Subsidiary Parties   

Schedule II

   Commercial Tort Claims   

Schedule III

   Pledged Stock; Pledged Debt Securities   

Schedule IV

   Intellectual Property   

Exhibits

     

Exhibit I

   Form of Supplement to the Collateral Agreement (Second Lien)   

Exhibit II

   Form of Perfection Certificate   

Exhibit III

   Form of Other Second Lien Secured Party Consent   

Exhibit IV

   Form of Intellectual Property Security Agreement   

 

ii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT (SECOND LIEN) dated and effective as of May 20, 2014 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
this “Agreement”), among CAESARS GROWTH PROPERTIES HOLDINGS, LLC, a Delaware
limited liability company (“CGPH”) and CAESARS GROWTH PROPERTIES FINANCE, INC.,
a Delaware corporation (together with CGPH, the “Issuers”), each Subsidiary of
the Issuers listed on Schedule I hereto and each Subsidiary of the Issuers that
becomes a party hereto (each, a “Subsidiary Party”) and U.S. BANK NATIONAL
ASSOCIATION, as Collateral Agent (together with its successors and permitted
assigns in such capacity, the “Agent”) for the benefit of the Secured Parties
(as defined below).

Reference is made to (i) the Indenture, dated as of April 17, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Notes
Indenture”), among the Issuers, as issuers, U.S. Bank National Association, as
trustee (together with its successors and permitted assigns in such capacity,
the “Notes Trustee”), and the subsidiary guarantors party thereto, and (ii) the
Second Lien Intercreditor Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Second Lien
Intercreditor Agreement”), by and among Credit Suisse AG, Cayman Islands Branch,
as Credit Agreement Agent (as defined therein), U.S. Bank National Association,
as Trustee (as defined therein), and the other parties party thereto.

The holders of the Second Lien Notes have agreed to purchase the Second Lien
Notes subject to the terms and conditions set forth in the Notes Indenture, and
the Issuers have agreed to issue the Second Lien Notes subject to the terms and
conditions set forth in the Notes Indenture. The obligations of the holders of
the Second Lien Notes to purchase the Second Lien Notes are conditioned upon,
among other things, the execution and delivery of this Agreement. The Subsidiary
Parties will derive substantial benefits from the purchase of the Second Lien
Notes under the Notes Indenture by the holders of the Second Lien Notes. The
Subsidiary Parties are willing to execute and deliver this Agreement in order to
induce the holders of the Second Lien Notes to purchase the Second Lien Notes
and to induce the holders of any Other Second Lien Obligations to make
extensions of credit under the applicable Other Second Lien Agreements, as
applicable. Accordingly, the parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Notes Indenture.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Notes Indenture. All terms
referred to herein that are defined in the New York UCC (as defined herein) and
not defined in this Agreement or the Notes Indenture have the meanings specified
in the New York UCC. The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC. If the First Lien Termination Date (as defined
below) has occurred, a reference in this Agreement to the First Lien Agent
shall, unless the context requires otherwise, be construed as a reference to the
Agent and this agreement shall be interpreted accordingly.



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.04 of the Notes Indenture
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Agent” has the meaning assigned to such term in the preliminary statement of
this agreement.”

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Authorized Representative” with respect to any Other Second Lien Obligations
means the agent or trustee under the agreement pursuant to which such Other
Second Lien Obligations are issued or incurred.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“CGPH” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under (a) any copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office now or
hereafter owned by any third party, and (c) all rights of any Pledgor under any
such agreement (including any such rights that such Pledgor has the right to
license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those listed on
Schedule IV.

“Credit Agreement” has the meaning assigned to such term in the Second Lien
Intercreditor Agreement.

 

2



--------------------------------------------------------------------------------

“Discharge of Senior Lender Claims” has the meaning assigned to such term in the
Second Lien Intercreditor Agreement.

“Event of Default” means an “Event of Default” under and as defined in the Notes
Indenture or any Other Second Lien Agreement.

“Excluded Property” means (i) any Real Property other than those securing the
Senior Lender Claims, (ii) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, other than to
the extent a Lien thereon can be perfected by filing a UCC-1), and commercial
tort claims with a value of less than $10.0 million, (iii) pledges and security
interests prohibited by applicable law, rule, regulation (including any Gaming
Law) or enforceable contractual obligation binding on the assets that existed at
the time of the acquisition thereof and was not created or made binding on the
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets (A) owned on the Release Date or (B) acquired
after the Release Date with Indebtedness of the type permitted pursuant to
clauses (b)(iv) or (b)(xxiii) of Section 4.03 of the Notes Indenture that is
secured by a Permitted Lien) (in each case, except to the extent such
prohibition is unenforceable after giving effect to the applicable
anti-assignment provisions of Article 9 of the Uniform Commercial Code of any
applicable jurisdiction), (iv) assets to the extent a security interest in such
assets could reasonably be expected to result in material adverse tax
consequences (as determined in good faith by the Issuers), (v) those assets as
to which the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent) and the Issuers reasonably agree that the costs or other
consequence of obtaining or perfecting such a security interest or perfection
thereof are excessive in relation to the value of the security to be afforded
thereby, (vi) any lease, license or other agreement to the extent that a grant
of a security interest therein would violate applicable Requirement of Law
(including Gaming Laws) or violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than any Pledgor) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vii) any equipment or
other asset owned by any Issuer or any other Pledgor that is subject to a
purchase money lien or a Capitalized Lease Obligation, in each case, as
permitted under the Notes Indenture, if the contract or other agreement in which
the Lien is granted (or the documentation providing for such Capitalized Lease
Obligation) prohibits or requires the consent of any Person other than the
Issuers or any other Pledgors as a condition to the creation of any other
security interest on such equipment or assets and, in each case, the prohibition
or requirement is permitted under the Notes Indenture, (viii) any governmental
licenses (including gaming licenses) or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, (ix) pending United States “intent-to-use” trademark
applications for which a verified statement of use or an amendment to allege use
has not been filed with and accepted by the United States Patent and Trademark
Office, (x) other customary exclusions under applicable local law or in
applicable local jurisdictions set forth in the Security Documents, (xi) any
Excluded Securities, (xii) any accounts or funds received by the Issuers or any
of their Subsidiaries as agent on behalf of third parties that they have a duty
to collect and remit to such third parties, (xiii) any asset at any time the
Credit Agreement is outstanding that is not then subject to a Lien securing the
Senior Lender Claims under the Credit Agreement at such

 

3



--------------------------------------------------------------------------------

time and (xiv) for the avoidance of doubt, any assets owned by, or the Equity
Interests of, any Qualified Non-Recourse Subsidiary or any Receivables
Subsidiary or any other asset securing any Qualified Non-Recourse Debt or any
Receivables Financing (which shall in no event constitute Collateral hereunder,
nor shall any Qualified Non-Recourse Subsidiary or Receivables Subsidiary be a
Pledgor hereunder); provided, that the Issuers may in their sole discretion
elect to exclude any property from the definition of Excluded Property.

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the First Lien
Agent (or, if the First Lien Termination Date has occurred, the Agent) and the
Issuers reasonably agree that the cost or other consequences of pledging such
Equity Interests or Indebtedness in favor of the Secured Parties under the
Security Documents are likely to be excessive in relation to the value to be
afforded thereby;

(b) in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary or FSHCO (in each case, that is owned directly by a Pledgor) to
secure the Secured Obligations, any voting Equity Interest of such Foreign
Subsidiary or FSHCO in excess of 65% of the outstanding Equity Interests of such
class;

(c) any Equity Interests or Indebtedness to the extent and for so long as the
pledge thereof would be prohibited by any Requirement of Law (including any
Gaming Laws);

(d) any Equity Interests of any Person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Secured Obligations is
prohibited by, or would give any other party (other than any Pledgor) the right
to terminate its obligations under, the terms of (i) any applicable
organizational documents, joint venture agreement or shareholder agreement or
(ii) any other contractual obligation with an unaffiliated third party (other
than, in this subclause (A)(ii), non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirements
of Law), (B) any organizational documents, joint venture agreement or
shareholder agreement (or other contractual obligation referred to in subclause
(A)(ii) above) prohibits such a pledge without the consent of any other party;
provided, that this clause (B) shall not apply if (1) such other party is a
Pledgor or a Wholly Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate any Issuer or any Subsidiary to obtain any such consent) and
for so long as such organizational documents, joint venture agreement or
shareholder agreement or replacement or renewal thereof is in effect, or (C) a
pledge thereof to secure the Secured Obligations would give any other party
(other than a Pledgor or a Wholly Owned Subsidiary) to any organizational
documents, joint venture agreement or shareholder agreement governing such
Equity Interests (or other contractual obligation referred to in subclause
(A)(ii) above) the right to terminate its obligations thereunder (other than, in
the case of other contractual obligations referred to in subclause (A)(ii),
non-assignment provisions which are ineffective under Article 9 of the Uniform
Commercial Code or other applicable Requirement of Law);

 

4



--------------------------------------------------------------------------------

(e) any Equity Interests of any Immaterial Subsidiary (as defined in the Credit
Agreement), Unrestricted Subsidiary and any Qualified Non-Recourse Subsidiary;

(f) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(g) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to any Issuer or any Subsidiary as reasonably determined in good
faith by the Issuers;

(h) any margin stock; and

(i) any Equity Interest or Indebtedness at any time the Credit Agreement is
outstanding that is not then subject to a Lien securing the Senior Lender Claims
under the Credit Agreement at such time.

“First Lien Agent” means the “First Priority Designated Agent” as such term is
defined in the Second Lien Intercreditor Agreement.

“First Lien Termination Date” means, subject to Section 5.7 of the Second Lien
Intercreditor Agreement, the date on which the Discharge of Senior Lender Claims
occurs; provided that if, at any time after the First Lien Termination Date, the
Discharge of Senior Lender Claims is deemed not to have occurred pursuant to
Section 5.7 of the Second Lien Intercreditor Agreement, the First Lien
Termination Date shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of incurrence and designation of any new Senior Lender Claims as a
result of the occurrence of such first Discharge of Senior Lender Claims).

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“Gaming Authorities” means, in any jurisdiction in which any Issuer or any of
its subsidiaries manages or conducts any casino, gaming business or activities,
the applicable gaming board, commission, or other governmental gaming regulatory
body or agency which (a) has, or may at any time after the date hereof have,
jurisdiction over the gaming activities at the property or any successor to such
authority or (b) is, or may at any time after the date hereof be, responsible
for interpreting, administering and enforcing the Gaming Laws.

“Gaming Laws” means all applicable constitutions, treaties, laws, rules,
agreements, regulations and orders and statutes pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gaming,
gambling or casino activities and all rules, rulings, orders, ordinances,
regulations of any Gaming Authority applicable to the gambling, casino or gaming
business or activities of any Issuer or any of its subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the Gaming Authorities.

 

5



--------------------------------------------------------------------------------

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Pledgor to secure
payment by an Account Debtor of any of the Accounts.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Indemnitee” has the meaning assigned to such term in Section 7.06(b).

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.

“IP Security Agreement” means those certain intellectual property security
agreements executed in connection with this Agreement, as the same may be from
time to time modified, amended, restated and or supplemented, substantially in
the form attached to this Agreement as Exhibit IV.

“Issuers” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Liquor Authorities” means, in any jurisdiction in which any Issuer or any of
its subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by any Issuer or any of its
subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Mortgaged Properties” means the Real Properties owned or leased by any Issuer
or any other Pledgor encumbered by a Mortgage to secure the Secured Obligations.

“Mortgages” means, collectively, the second lien mortgages, trust deeds, deeds
of trust, deeds to secure debt, assignment of leases and rents, and other
security documents delivered from time to time with respect to Mortgaged
Properties, as amended, supplemented or otherwise modified from time to time.

 

6



--------------------------------------------------------------------------------

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes Indenture” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Notes Indenture Documents” means (a) the Notes Indenture, the Second Lien
Notes, the Notes Indenture Guarantees, this Agreement and the other Security
Documents in respect of the Second Lien Notes and (b) any other related
documents or instruments executed and delivered pursuant to the Notes Indenture
or any such Security Document, in each case, as such documents or instruments
may be amended, restated, supplemented or otherwise modified from time to time.

“Notes Indenture Guarantees” means the “Guarantees” as defined in the Notes
Indenture.

“Notes Obligations” means (a) the due and punctual payment by the Issuers of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable as a claim in such
proceeding) on indebtedness under the Second Lien Notes and the Notes Indenture,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (ii) all other monetary obligations of the
Issuers to any Secured Party under any of the Notes Indenture Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable as a claim in such proceeding),
(b) the due and punctual performance of all other obligations of the Issuers
under or pursuant to any Notes Indenture Document, and (c) the due and punctual
payment and performance of all the obligations of each other Pledgor under or
pursuant to any Notes Indenture Document.

“Notes Trustee” has the meaning assigned to such term in the recitals of this
Agreement.

“Other Second Lien Agreement” means any indenture, credit agreement or other
agreement, document or instrument, pursuant to which any Pledgor has or will
incur Indebtedness thereunder; provided that, in each case, such Indebtedness
has been designated as Other Second Lien Obligations pursuant to and in
accordance with Section 7.20.

“Other Second Lien Obligations” means (a) the due and punctual payment by the
Issuers of (i) the unpaid principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
Indebtedness under any Other Second Lien Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations of the Issuers to any Secured
Party under any Other Second Lien Agreement, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent,

 

7



--------------------------------------------------------------------------------

fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Issuers under or pursuant
to any Other Second Lien Agreement and (c) the due and punctual payment and
performance of all the obligations of each other Pledgor under or pursuant to
any Other Second Lien Agreement, in each case, that have been designated as
Other Second Lien Obligations pursuant to and in accordance with Section 7.20.
For the avoidance of doubt, Other Second Lien Obligations shall not include the
Notes Obligations.

“Other Second Lien Secured Parties” means, collectively, the holders of Other
Second Lien Obligations and any Authorized Representative with respect thereto.

“Other Second Lien Secured Party Consent” means a consent substantially in the
form of Exhibit III to this Agreement (or such other form as the Agent may
agree) executed by the Authorized Representative of any holders of Other Second
Lien Obligations pursuant to Section 7.20.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
(a) letters patent of the United States or the equivalent thereof in any other
country, and all applications for letters patent of the United States or the
equivalent thereof in any other country owned by a third party, and (b) all
reissues, continuations, divisions, continuations-in-part or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein, now or hereafter
owned by any third party (including any such rights that such Pledgor has the
right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including those listed on
Schedule IV, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an officer of CGPH.

“Permitted Liens” means Liens that are not prohibited by Section 4.12 of the
Notes Indenture.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

8



--------------------------------------------------------------------------------

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” means (i) with respect to the Notes Obligations, the Issuers and each
Subsidiary Party and (ii) with respect to any Series of Other Second Lien
Obligations, the Issuers and each Subsidiary Party, excluding any of the
foregoing if such Person or Persons are not intended to provide collateral with
respect to such Series pursuant to the terms of the Other Second Lien Agreement
governing such Series.

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by any Issuer or any Pledgor,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, and all improvements situated, placed or constructed upon, or
fixed to or incorporated into, or which becomes a component part of such real
property, and appurtenant fixtures incidental to the ownership or lease thereof.

“Regulation S-X Excluded Collateral” has the meaning assigned to such term in
Section 3.01.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject
(including any Gaming Laws).

“Rule 3-10” has the meaning assigned to such term in Section 3.01.

“Rule 3-16” has the meaning assigned to such term in Section 3.01.

“Second Lien Intercreditor Agreement” has the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Lien Notes” means the “Notes” as defined in the Notes Indenture.

“Secured Obligations” means, collectively, the Notes Obligations and any Other
Second Lien Obligations, or any of the foregoing.

“Secured Parties” means the Persons holding any Secured Obligations and in any
event including (i) the Notes Trustee, the Agent and all holders of Second Lien
Notes and (ii) all Other Second Lien Secured Parties.

“Security Documents” has the meaning assigned to such term in the Notes
Indenture and any analogous term in any Other Second Lien Agreement (but, with
respect to the Secured Obligations of any Series, the term Security Documents
shall not include any document which by its terms is solely for the benefit of
the holders of one or more other Series of Secured Obligations and not such
Series of Secured Obligations).

“Security Interest” has the meaning assigned to such term in Section 4.01.

 

9



--------------------------------------------------------------------------------

“Senior Lender Claims” has the meaning assigned to such term in the Second Lien
Intercreditor Agreement.

“Senior Lender Documents” has the meaning assigned to such term in the Second
Lien Intercreditor Agreement.

“Series” means (a) with respect to the Secured Parties, each of (i) the Notes
Trustee, the Agent and all holders of Second Lien Notes (in their capacities as
such) and (ii) the Other Second Lien Secured Parties that become subject to this
Agreement and the Second Lien Intercreditor Agreement after the date hereof
that, pursuant to any Other Second Lien Secured Party Consent, are represented
by a common Authorized Representative (in its capacity as such for such Other
Second Lien Secured Parties) and (b) with respect to any Secured Obligations,
each of (i) the Notes Obligations and (ii) the Other Second Lien Obligations
incurred pursuant to any Other Second Lien Agreement, which pursuant to any
Other Second Lien Secured Party Consent, are to be represented hereunder by a
common Authorized Representative (in its capacity as such for such Other Second
Lien Obligations).

“Specified Excluded Collateral” means, solely with respect to any Series of
Other Second Lien Obligations, any asset that is not intended to secure, or
otherwise be collateral with respect to such Series pursuant to the terms of the
Other Second Lien Agreement governing such Series (including the Regulation S-X
Excluded Collateral to the extent applicable to such Series in accordance with
the last paragraph of Section 3.01).

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use (a) any trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof and (b) all goodwill
associated therewith or symbolized thereby now or hereafter owned by any third
party (including any such rights that such Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof, and all
renewals thereof, including those listed on Schedule IV and (b) all goodwill
associated therewith or symbolized thereby.

 

10



--------------------------------------------------------------------------------

ARTICLE II.

[Intentionally Omitted]

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Pledgor hereby assigns and
pledges to the Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of such Pledgor’s right, title and interest in, to and under (a) the
Equity Interests directly owned by it (which such Equity Interests constituting
Pledged Stock on the date hereof shall be listed on Schedule III) and any other
Equity Interests obtained in the future by such Pledgor and any certificates
representing all such Equity Interests (the “Pledged Stock”); provided that the
Pledged Stock shall not include any Excluded Securities or Excluded Property;
(b)(i) the debt securities currently issued to any Pledgor (which such debt
securities constituting Pledged Debt Securities shall be listed on Schedule
III), (ii) any debt securities in the future issued to such Pledgor and
(iii) the promissory notes and any other instruments, if any, evidencing such
debt securities (the “Pledged Debt Securities”); provided that the Pledged Debt
Securities shall not include any Excluded Securities or Excluded Property;
(c) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (d) Subject to Section 3.06, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (d) above being
collectively referred to as the “Pledged Collateral”); provided that
notwithstanding anything to the contrary in this Section 3.01, the Pledged
Collateral shall not include any Excluded Securities or Excluded Property.

Notwithstanding anything else to the contrary, in the event that Rule 3-10
(“Rule 3-10”) or Rule 3-16 (“Rule 3-16”) of Regulation S-X under the Securities
Act of 1933, as amended, as amended, modified or interpreted by the Securities
Exchange Commission (“SEC”), would require (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other Governmental Authority) of
separate financial statements of any Issuer or any Subsidiary of an Issuer due
to the fact that such Person’s Equity Interests secure any Series of Secured
Obligations affected thereby then the Equity Interests of such Person (the
“Regulation S-X Excluded Collateral”) will automatically be deemed not to be
part of the Collateral securing such Series of Secured Obligations affected
thereby, but only to the extent necessary to not be subject to such requirement
and only for so long as required to not be subject to such requirement. In such
event, this Agreement may be amended or modified, without the consent of any
Secured Party, to the extent necessary to release the Lien on the Regulation S-X
Excluded Collateral in favor of the Agent with respect only to the relevant
Series of Secured Obligations. In the event that Rule 3-10 or Rule 3-16 is
amended, modified or interpreted by the SEC to permit (or is replaced with
another rule or regulation,

 

11



--------------------------------------------------------------------------------

or any other law, rule or regulation is adopted, which would permit) any
Regulation S-X Excluded Collateral to secure the Secured Obligations in excess
of the amount then pledged without the filing with the SEC (or any other
Governmental Authority) of separate financial statements of such Person, then
the Equity Interests of such Person will automatically be deemed to be a part of
the Collateral for the relevant Series of Secured Obligations. To the extent any
proceeds of any collection or sale of Equity Interests deemed by this paragraph
to no longer constitute part of the Collateral for the relevant Series of
Secured Obligations are to be applied by the Agent in accordance with
Section 5.02 hereof, such proceeds shall, notwithstanding the terms of
Section 5.02 and the Second Lien Intercreditor Agreement, not be applied to the
payment of such Series of Secured Obligations.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral.

(a) Subject to the provisions of Section 7.19, each Pledgor agrees promptly (and
in any event within 45 days after the acquisition (or such longer time as the
First Lien Agent (or, if the First Lien Termination Date has occurred, the
Agent) shall permit in its reasonable discretion)) to deliver or cause to be
delivered to the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent), for the ratable benefit of the Secured Parties, any and
all Pledged Securities to the extent such Pledged Securities are either
(i) Equity Interests in Subsidiaries or (ii) in the case of promissory notes or
other instruments evidencing Indebtedness, are required to be delivered pursuant
to paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Indebtedness for borrowed money (other than
Excluded Property) (i) having, in each case, an aggregate principal amount in
excess of $15,000,000 or (ii) payable by any Issuer or any Subsidiary (other
than (1) intercompany Indebtedness incurred in the ordinary course of business
in connection with the cash management operations and intercompany sales of each
Issuer and each Subsidiary or (2) to the extent that a pledge of such promissory
note or instrument would violate applicable law) owed to such Pledgor by any
Person to be evidenced by a duly executed promissory note that is pledged and
delivered to the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent), for the benefit of the Secured Parties, pursuant to the
terms hereof. Following the First Lien Termination Date, to the extent any such
promissory note is a demand note, each Pledgor party thereto agrees, if
requested by the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent), to immediately demand payment thereunder upon an Event of
Default specified under Section 6.01(a), (b), (d), (e) or (f) of the Notes
Indenture or under any equivalent provision of any Other Second Lien Agreement,
unless such demand would not be commercially reasonable or would otherwise
expose such Pledgor to liability to the maker.

(c) Subject to the provisions of Section 7.19, upon delivery to the First Lien
Agent (or, if the First Lien Termination Date has occurred, the Agent) within
the time period set forth in clause (a) above, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note

 

12



--------------------------------------------------------------------------------

powers, as applicable, duly executed in blank or other instruments of transfer
reasonably satisfactory to the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Agent) and by such other instruments and
documents as the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent) may reasonably request and (ii) all other property
comprising part of the Pledged Collateral delivered pursuant to the terms of
this Agreement shall be accompanied to the extent necessary to perfect the
security interest in or allow realization on the Pledged Collateral by proper
instruments of assignment duly executed by the applicable Pledgor and such other
instruments or documents as the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Agent) may reasonably request. Each delivery
of Pledged Securities shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule III (or a
supplement to Schedule III, as applicable) and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall be deemed to
supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Agent, for the
benefit of the Secured Parties, that:

(a) Schedule III correctly sets forth (and, with respect to any Pledged Stock
issued by an issuer that is not a subsidiary of an Issuer, correctly sets forth,
to the knowledge of the relevant Pledgor) the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged hereunder or (ii) delivered pursuant to Section 3.02(b);

(b) the Pledged Stock, to the best of each Pledgor’s knowledge, as of the date
hereof, have been duly and validly authorized and issued by the issuers thereof
and are fully paid and nonassessable;

(c) except for the security interests granted hereunder and those securing
Senior Lender Claims (or otherwise not prohibited by the Notes Indenture
Documents), each Pledgor (i) is and, subject to any transfers made not in
violation of the Notes Indenture and each Other Second Lien Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule III as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction not prohibited by the Notes Indenture and each Other
Second Lien Agreement and other than Permitted Liens, and (iv) subject to the
rights of such Pledgor under the Notes Indenture Documents to dispose of Pledged
Collateral, will use commercially reasonable efforts to defend its title or
interest thereto or therein against any and all Liens (other than Permitted
Liens), however arising, of all Persons;

 

13



--------------------------------------------------------------------------------

(d) other than as set forth in the Notes Indenture or any offering circular
related thereto or in any Other Second Lien Agreement, and except for
restrictions and limitations imposed by the Notes Indenture Documents, Gaming
Laws, or securities laws generally, the Pledged Collateral is and will continue
to be freely transferable and assignable, and none of the Pledged Collateral is
or will be subject to any option, right of first refusal, shareholders
agreement, charter, by-law, memorandum of association or articles of association
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Agent of
rights and remedies hereunder other than under any applicable Requirement of Law
(including Gaming Laws);

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Notes Indenture or any offering circular
related thereto, or in the Senior Lender Documents or in any schedules thereto
or in any offering circular related thereto, or, after the termination of the
Notes Indenture, the Senior Lender Documents and the Second Lien Intercreditor
Agreement, in any Other Second Lien Agreement and as required under Gaming Laws,
as of the date hereof, no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Second Lien Intercreditor Agreement, when any Pledged Securities are
delivered to the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent), for the benefit of the Secured Parties, in accordance with
this Agreement and the Second Lien Intercreditor Agreement and a Uniform
Commercial Code financing statement naming the Agent as the secured party and
covering the Pledged Collateral to which such Pledged Securities relate is filed
in the appropriate filing office pursuant to Section 4.02(b), the Agent will
obtain, for the benefit of the Secured Parties, a legal, valid and perfected
lien upon and security interest in such Pledged Securities under the applicable
Uniform Commercial Code, subject only to Permitted Liens, as security for the
payment and performance of the Secured Obligations to the extent such perfection
is governed by the applicable Uniform Commercial Code; and

(h) Subject to Section 7.19, the pledge effected hereby is effective to vest in
the Agent, for the benefit of the Secured Parties, the rights of the Agent in
the Pledged Collateral as set forth herein.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests.

(a) Each interest in any limited liability company or limited partnership
Controlled by any Pledgor, pledged hereunder and represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC, and each such interest shall
at all times hereafter be represented by a certificate.

 

14



--------------------------------------------------------------------------------

(b) Each interest in any limited liability company or limited partnership
Controlled by a Pledgor, pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC (or other applicable
Uniform Commercial Code in effect in another jurisdiction), and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or issue any certificate representing
such interest, unless the applicable Pledgor provides prior notification to the
Agent of such election and promptly delivers any such certificate to the First
Lien Agent (or if the First Lien Termination Date has occurred, the Agent)
pursuant to the terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. Subject to the Second
Lien Intercreditor Agreement, the First Lien Agent (or if the First Lien
Termination Date has occurred, the Agent), on behalf of the Secured Parties,
shall have the right (in its sole and absolute discretion) to hold the Pledged
Securities in the name of the applicable Pledgor, endorsed or assigned in blank
or in favor of the First Lien Agent (or if the First Lien Termination Date has
occurred, the Agent) or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Subject to the Second Lien Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default, each Pledgor will
promptly give to the First Lien Agent (or if the First Lien Termination Date has
occurred, the Agent) copies of any notices or other communications received by
it with respect to Pledged Securities registered in the name of such Pledgor.
Subject to the Second Lien Intercreditor Agreement, if an Event of Default shall
have occurred and be continuing, the First Lien Agent (or if the First Lien
Termination Date has occurred, the Agent) shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Subsidiary
that is not a party to this Agreement to comply with a request by the First Lien
Agent (or if the First Lien Termination Date has occurred, the Agent), pursuant
to this Section 3.05, to exchange certificates representing Pledged Securities
of such Subsidiary for certificates of smaller or larger denominations.

SECTION 3.06. Voting Rights; Dividends and Interest, etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the First Lien Agent (or, if the First Lien Termination Date has occurred,
the Agent) shall have given written notice to the relevant Pledgors of the First
Lien Agent (or, if the First Lien Termination Date has occurred, the Agent)’s
intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not prohibited by the terms of this Agreement and
the other Notes Indenture Documents; provided that, except as not prohibited by
the Credit Agreement, the Notes Indenture, other Notes Indenture Document or any
Other Second Lien Agreement then in effect, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
and remedies of any of the Agent or the other Secured Parties under this
Agreement or any other Notes Indenture Document or the ability of the Secured
Parties to exercise the same.

 

15



--------------------------------------------------------------------------------

(ii) The Agent shall promptly execute and deliver to each Pledgor, or cause to
be executed and delivered to such Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Notes Indenture Documents, each Other Second Lien Agreement then in
effect and applicable laws; provided that any noncash dividends, interest,
principal or other distributions that would constitute Pledged Securities,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Pledged Collateral, and, if received by any Pledgor,
shall be promptly (and in any event within 45 days of their receipt (or such
longer time as the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent) shall permit in its reasonable discretion)) delivered to
the First Lien Agent (or, if the First Lien Termination Date has occurred, the
Agent), for the ratable benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the First Lien Agent
(or, if the First Lien Termination Date has occurred, the Agent)).

(b) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the First Lien Agent (or, if the First Lien Termination
Date has occurred, the Agent) to the relevant Pledgors of the First Lien Agent
(or, if the First Lien Termination Date has occurred, the Agent)’s intention to
exercise its rights hereunder, all rights of any Pledgor to receive dividends,
interest, principal or other distributions that such Pledgor is authorized to
receive pursuant to paragraph (a)(iii) of this Section 3.06 shall cease, and all
such rights shall thereupon become vested, for the benefit of the Secured
Parties, in the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent), which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Pledgor contrary to the provisions of this Section 3.06 shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent), for the benefit of the Secured Parties, and shall be
forthwith delivered to the First Lien Agent (or, if the First Lien Termination
Date has occurred, the Agent), for the benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
First Lien Agent (or, if the First Lien Termination Date has occurred, the
Agent)). Any and all money and other property paid over to or received by the
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Agent in an account to be established by the Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of

 

16



--------------------------------------------------------------------------------

Section 5.02. After all Events of Default have been cured or waived and CGPH has
delivered to the Agent a certificate to that effect, the Agent shall promptly
repay to each Pledgor (without interest) all dividends, interest, principal or
other distributions that such Pledgor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and that remain
in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the First Lien Agent (or, if the First Lien Termination
Date has occurred, the Agent) to the relevant Pledgors of the First Lien Agent
(or, if the First Lien Termination Date has occurred, the Agent)’s intention to
exercise its rights hereunder, subject to applicable Gaming Laws, all rights of
any Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Agent under paragraph (a)(ii) of this Section 3.06, shall
cease, and all such rights shall thereupon become vested in the First Lien Agent
(or, if the First Lien Termination Date has occurred, the Agent), for the
benefit of the Secured Parties, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Agent), the First Lien Agent (or, if the
First Lien Termination Date has occurred, the Agent) shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Pledgors to exercise such rights. After all Events of Default have
been cured or waived and CGPH has delivered to the Agent a certificate to that
effect, all rights of any Pledgor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 3.06 shall continue and all such rights shall no longer be vested
in the Agent for the benefit of the Secured Parties, and the obligations of the
Agent under paragraph (a)(ii) of this Section 3.06, shall in each case be
reinstated.

(d) Any notice given by the Agent to the Pledgors suspending their rights under
paragraph (a) of this Section 3.06 (i) may be given by telephone if promptly
confirmed in writing, (ii) may be given to one or more of the Pledgors at the
same or different times and (iii) may suspend the rights of the Pledgors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Agent’s rights to give additional
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

ARTICLE IV.

Security Interests in Personal Property

SECTION 4.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations when due, each Pledgor hereby assigns and pledges to the
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Pledgor or in which such Pledgor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

 

17



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Intellectual Property;

(x) all Inventory;

(xi) all Investment Property other than the Pledged Collateral;

(xii) all Letter of Credit Rights;

(xiii) all Commercial Tort Claims individually in excess of $10,000,000 as
described on Schedule II hereto;

(xiv) all books and records pertaining to the Article 9 Collateral; and

(xv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

Notwithstanding anything to the contrary in this Agreement or any other Notes
Indenture Document, (x) this Agreement shall not constitute a grant of a
security interest in (and the Article 9 Collateral shall not include), and the
other provisions of the Notes Indenture Documents and any Other Second Lien
Agreement with respect to Collateral need not be satisfied with respect to, the
Excluded Securities and the Excluded Property, (y) no foreign law governed
security documents or perfection under foreign law shall be required and (z) to
the extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the fair market value of
such Mortgaged Property as determined in good faith by the Issuers (subject to
any applicable laws in the relevant jurisdiction or such lesser amount agreed to
by the First Lien Agent (or, if the First Lien Termination Date has occurred,
the Agent)). In addition, for the avoidance of doubt, the provisions of
Section 2.15 of the Notes Indenture and Section 7.21 of this Agreement shall
apply to all the terms and provisions of this Agreement.

 

18



--------------------------------------------------------------------------------

(b) Each Pledgor hereby irrevocably authorizes the Agent at any time and from
time to time to file (but the Agent shall not be obligated to file absent
written direction of an Issuer and the Notes Trustee) in any relevant
jurisdiction any initial financing statements (including fixture filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (i) whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, (ii) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates and (iii) a description of collateral that describes such property in
any other manner as the Agent may reasonably determine is necessary or advisable
to ensure the perfection of the security interest in the Article 9 Collateral
granted under this Agreement, including describing such property as “all assets”
or “all property” or words of similar effect. Each Pledgor agrees to provide
such information to the Agent promptly upon request.

The Agent is further authorized to file (but shall not be obligated to file
absent written direction of an Issuer and the Notes Trustee) with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office) such documents as may be reasonably necessary or advisable for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Pledgor in such Pledgor’s United States
registered or pending Patents, Trademarks and Copyrights, without the signature
of any Pledgor, and naming any Pledgor or the Pledgors as debtors and the Agent
as secured party. Notwithstanding anything to the contrary herein, no Pledgor
shall be required to take any action under the laws of any jurisdiction other
than the United States of America for the purpose of perfecting the Security
Interest in any Article 9 Collateral of such Pledgor constituting Patents,
Trademarks or Copyrights or any other assets.

(c) The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement, none of the
Pledgors shall be required (i) to enter into any control agreements or control,
lockbox or similar arrangements with respect to any Deposit Accounts, Securities
Accounts, Commodities Accounts or any other assets (other than the delivery of
Pledged Securities to the Agent to the extent required by Article III), (ii) to
enter into any landlord, mortgagee or bailee waivers or (iii) to send any
notices to account debtors or other contractual third parties.

SECTION 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Agent and the other Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, except where the failure to have such rights and title would not
reasonably be expected to have,

 

19



--------------------------------------------------------------------------------

individually or in the aggregate, a Material Adverse Effect, and has full power
and authority to grant to the Agent the Security Interest in such Article 9
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person as of the date hereof other than any consent or approval
that has been obtained and is in full force and effect or has otherwise been
disclosed herein or in the Notes Indenture or in any offering circular related
thereto, or in the Senior Lender Documents or in any schedules thereto or in any
offering circular related thereto, or after the termination of the Notes
Indenture, Senior Lender Documents, and the Second Lien Intercreditor Agreement,
in the Other Second Lien Agreements.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Release
Date. Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared by the
Agent based upon the information provided to the Agent in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Schedule 4 to the Perfection Certificate (or specified by notice from CGPH to
the Agent after the Release Date in the case of filings, recordings or
registrations required by Section 4.13 of the Notes Indenture or, after the
termination of the Notes Indenture and the Second Lien Intercreditor Agreement,
any equivalent provision of each Other Second Lien Agreement), and constitute
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States issued Patents, United States registered
Trademarks and United States registered Copyrights) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Pledgor represents and warrants
that IP Security Agreements executed by the applicable Pledgors containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to issued United States Patents (and United States Patents for which
applications are pending), registered United States Trademarks (and United
States Trademarks for which registration applications are pending) and
registered United States Copyrights (and United States Copyrights for which
registration applications are pending) has been delivered to the Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral consisting of such Intellectual Property in which such a
security interest may be perfected by recording with the United States Patent
and Trademark Office and the United States Copyright Office (to the extent a
security interest can be perfected by such filing), as applicable, and no
further or subsequent filing, refiling,

 

20



--------------------------------------------------------------------------------

recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the Release Date).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which such a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the IP Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office (to the extent a
security interest can be perfected by such filing), as applicable. The Security
Interest is and shall be a second priority security interest, prior to any other
Lien on any of the Article 9 Collateral, other than Liens in respect of Senior
Lender Claims, and other Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $10,000,000 as of the Release Date except as indicated on the Perfection
Certificate.

(f) Except as set forth in the Perfection Certificate, as of the Release Date,
all Accounts owned by the Pledgors have been originated by the Pledgors and all
Inventory owned by the Pledgors has been acquired by the Pledgors in the
ordinary course of business.

 

21



--------------------------------------------------------------------------------

SECTION 4.03. Covenants.

(a) Each Pledgor agrees promptly (and in any event within 10 days thereof, or
such longer period of time as may be agreed by the First Lien Agent (or, if the
First Lien Termination Date has occurred, the Agent)) to notify the Agent in
writing of any change (i) in its legal name, (ii) in its identity or type of
organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Each Pledgor agrees promptly to provide the Agent
with certified organizational documents reflecting any of the changes described
in the immediately preceding sentence. Each Pledgor agrees not to effect or
permit any change referred to in the first sentence of this paragraph (a) unless
all filings have been made, or will have been made within any applicable
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Agent to continue at all times following such change
to have a valid, legal and perfected second priority security interest in all
the Article 9 Collateral, for the benefit of the Secured Parties. Each Pledgor
agrees promptly to notify the Agent if any material portion of the Article 9
Collateral owned or held by such Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Notes Indenture Documents to
dispose of Collateral, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
Persons and to defend the Security Interest of the Agent, for the benefit of the
Secured Parties, in the Article 9 Collateral and the priority thereof against
any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the second priority security interest and
the rights and remedies created hereby, including the payment of any fees and
taxes required in connection with the execution and delivery of this Agreement
and the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith.

(d) Following the First Lien Termination Date, and subject to the Second Lien
Intercreditor Agreement, after the occurrence of an Event of Default and during
the continuance thereof, the Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Agent shall have the right to share any information it gains from such
inspection or verification with any Secured Party.

(e) Following the First Lien Termination Date, and subject to the Second Lien
Intercreditor Agreement, at its option, the Agent may discharge any past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and that
is not a Permitted Lien, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Pledgor fails to do so as required by the
Notes Indenture, each Other Second Lien Agreement or this Agreement, and each
Pledgor jointly and severally agrees to reimburse the Agent on demand for any
reasonable and documented

 

22



--------------------------------------------------------------------------------

payment made or any reasonable and documented out-of-pocket expense incurred by
the Agent pursuant to the foregoing authorization; provided, however, that
nothing in this Section 4.03(e) shall be interpreted as excusing any Pledgor
from the performance of, or imposing any obligation on the Agent or any other
Secured Party to cure or perform, any covenants or other promises of any Pledgor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Notes
Indenture Documents.

(f) Each Pledgor (rather than the Agent or any other Secured Party) shall remain
liable for the observance and performance of all the conditions and obligations
to be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral and each Pledgor jointly and severally
agrees to indemnify and hold harmless the Agent and the other Secured Parties
from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as not prohibited by the Notes
Indenture and any Other Second Lien Agreements. None of the Pledgors shall make
or permit to be made any transfer of the Article 9 Collateral and each Pledgor
shall remain at all times in possession of the Article 9 Collateral owned by it,
except as not prohibited by the Notes Indenture and any Other Second Lien
Agreement.

(h) Following the First Lien Termination Date, if requested by the Agent, none
of the Pledgors will, without the Agent’s prior written consent (which consent
shall not be unreasonably withheld), grant any extension of the time of payment
of any Accounts included in the Article 9 Collateral, compromise, compound or
settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with prudent business practices, except as not prohibited by the
Notes Indenture and any Other Second Lien Agreement (subject to the Second Lien
Intercreditor Agreement).

(i) Each Pledgor irrevocably makes, constitutes and appoints the First Lien
Agent (or, if the First Lien Termination Date has occurred, the Agent) (and all
officers, employees or agents designated by the First Lien Agent (or, if the
First Lien Termination Date has occurred, the Agent)) as such Pledgor’s true and
lawful agent (and attorney-in-fact) for the purpose, during the continuance of
an Event of Default, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Pledgor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Pledgor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Notes Indenture Documents or to pay any premium in whole or part relating
thereto, the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent, subject to the Second Lien Intercreditor Agreement) may,
without waiving or releasing any obligation or liability of the Pledgors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the First Lien Agent (or, if the First Lien Termination Date
has occurred, the Agent, subject to the Second Lien Intercreditor Agreement)
reasonably deems advisable. All

 

23



--------------------------------------------------------------------------------

sums disbursed by the First Lien Agent (or, if the First Lien Termination Date
has occurred, the Agent) in connection with this Section 4.03(i), including
reasonable and documented attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Pledgors to the
First Lien Agent (or, if the First Lien Termination Date has occurred, the
Agent) and shall be additional Secured Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Agent to enforce, for the
benefit of the Secured Parties, the Agent’s security interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $15,000,000, such Pledgor shall forthwith endorse, assign and deliver
the same to the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent), accompanied by such instruments of transfer or assignment
duly executed in blank as the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Agent) may from time to time reasonably
request.

(b) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such Pledgor shall promptly notify the Agent thereof in a writing signed by such
Pledgor, including a summary description of such claim, and grant to the Agent
in writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Agent).

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Notes Indenture or any Other Second Lien Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent material to the
normal conduct of such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to the normal
conduct of such Pledgor’s business, (i) maintain such Trademark in full force
free from any final adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

 

24



--------------------------------------------------------------------------------

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(d) Each Pledgor shall notify the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Agent) promptly if it knows that any Patent,
Trademark or Copyright material to the normal conduct of such Pledgor’s business
may imminently become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments, in the United States Patent and
Trademark Office, United States Copyright Office, any court or any similar
office of any country, regarding such Pledgor’s ownership of any such material
Patent, Trademark or Copyright or its right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Agent on an annual basis at the time of delivery
of financial statements for such year (commencing with the financial statements
for the fiscal year ended December 31, 2014) of each application by itself, or
through any agent, employee, licensee or designee, for any Patent with the
United States Patent and Trademark Office and each registration of any Trademark
or Copyright with the United States Patent and Trademark Office, the United
States Copyright Office or any comparable office or agency in any other country
filed during the preceding twelve-month period, and (ii) upon the reasonable
request of the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Agent), execute and deliver any and all agreements, instruments,
documents and papers as the First Lien Agent (or, if the First Lien Termination
Date has occurred, the Agent) may reasonably request to evidence the Agent’s
security interest in such United States federally registered or pending Patent,
Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each material
application relating to any Patent, Trademark and/or Copyright (and obtaining
the relevant grant or registration) material to the normal conduct of such
Pledgor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the First Lien Agent (or, if the First Lien Termination Date has occurred, the
Agent) and shall, if such Pledgor deems it necessary in its reasonable business
judgment, promptly sue and recover any and all damages, and take such other
actions as are reasonably appropriate under the circumstances.

 

25



--------------------------------------------------------------------------------

(h) Upon and during the continuance of an Event of Default, at the request of
the First Lien Agent (or, if the First Lien Termination Date has occurred, the
Agent), each Pledgor shall use commercially reasonable efforts to obtain all
requisite consents or approvals from the licensor under each Copyright License,
Patent License or Trademark License to effect the assignment of all such
Pledgor’s right, title and interest thereunder to (in the First Lien Agent’s
(or, if the First Lien Termination Date has occurred, the Agent’s) sole
discretion) the designee of such agent or such agent.

ARTICLE V.

Remedies

SECTION 5.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, subject to the Second Lien Intercreditor
Agreement and applicable Gaming Laws, each Pledgor agrees to deliver each item
of Collateral to the First Lien Agent (or, if the First Lien Termination Date
has occurred, the Agent) on demand, and it is agreed that the Agent shall have
the right to take any of or all the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Pledgors to the Agent or to license or sublicense (subject to any
obligation to maintain the quality of goods and services provided under any
Trademark consistent with the quality of such goods and services provided by the
Pledgors immediately prior to such Event of Default), whether general, special
or otherwise, and whether on an exclusive or a nonexclusive basis, any such
Article 9 Collateral throughout the world on such terms and conditions and in
such manner as the Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers thereunder
cannot be obtained) and (b) with or without legal process and with or without
prior notice or demand for performance, to take possession of the Article 9
Collateral and without liability for trespass to the applicable Pledgor to enter
any premises where the Article 9 Collateral may be located for the purpose of
taking possession of or removing the Article 9 Collateral and, generally, to
exercise any and all rights afforded to a secured party under the applicable
Uniform Commercial Code or other applicable law. Without limiting the generality
of the foregoing, each Pledgor agrees that the Agent shall have the right,
subject to the requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Agent shall deem appropriate. The Agent shall be authorized in
connection with any sale of a security (if it deems it advisable to do so)
pursuant to the foregoing to restrict the prospective bidders or purchasers to
Persons who represent and agree that they are purchasing such security for their
own account, for investment, and not with a view to the distribution or sale
thereof. Upon consummation of any such sale of Collateral pursuant to this
Section 5.01 the Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to

 

26



--------------------------------------------------------------------------------

the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Agent shall give the applicable Pledgors 10 days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Agent may (in
its sole and absolute discretion) determine. The Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In the case of any sale of
all or any part of the Collateral made on credit or for future delivery, the
Collateral so sold may be retained by the Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Agent shall not incur any liability
in the event that any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in the case of any such failure, such Collateral
may be sold again upon notice given in accordance with provisions above. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Pledgor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Agent shall be free to carry out such sale pursuant to such agreement and no
Pledgor shall be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Agent may proceed by a suit or suits
at law or in equity to foreclose under this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

 

27



--------------------------------------------------------------------------------

SECTION 5.02. Application of Proceeds. The Agent shall, subject to the Second
Lien Intercreditor Agreement, promptly apply the proceeds, moneys or balances of
any collection or sale of Collateral realized through the exercise by the Agent
of its remedies hereunder, as well as any Collateral consisting of cash at any
time when remedies are being exercised hereunder, as follows:

FIRST, to the payment of all fees and reasonable out-of-pocket costs and
expenses incurred by the Agent and/or the Notes Trustee in connection with such
collection or sale or otherwise in connection with this Agreement, any Notes
Indenture Document or any of the Secured Obligations, including all court costs
and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Agent and/or the Notes Trustee hereunder
or under any other Notes Indenture Document on behalf of any Pledgor and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other Notes Indenture Document;

SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata based on the respective amounts of such Secured Obligations owed to
them on the date of any such distribution); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct;

provided, that in no event shall the proceeds of any collection or sale of any
Collateral constituting Specified Excluded Collateral be applied to the relevant
Series of Secured Obligations under any applicable Other Second Lien Agreement.

The Agent, with consultation of the Notes Trustee, shall determine the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon the request of the Agent prior to any distribution under this
Section 5.02, each Authorized Representative shall provide to the Agent
certificates, in form and substance reasonably satisfactory to the Agent,
setting forth the representative amounts referred to in this Section 5.02, that
each applicable Secured Party or their Authorized Representative believes it is
entitled to receive, and the Agent shall be fully entitled to rely on such
certificates. Upon any sale of Collateral by the Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the purchase money by the Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Agent or such
officer or be answerable in any way for the misapplication thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Agent to exercise rights and remedies under this Agreement at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Pledgor hereby grants to (in the Agent’s sole discretion) a
designee of the Agent or the Agent, for the benefit of the Secured Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense (subject to any
obligation to maintain the quality of goods and services provided under any
Trademark consistent with the quality of such goods and services provided by the
Pledgors immediately prior to such Event of Default) any of the Article 9
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Pledgor, wherever the same may be located, and including in such license

 

28



--------------------------------------------------------------------------------

reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for past infringement of the
Intellectual Property; provided, that such non-exclusive license shall be
subject to and shall not violate any agreement between a Pledgor and a third
party governing the applicable Pledgor’s use of such Article 9 Collateral
consisting of Intellectual Property, shall not give such third party any right
of acceleration, modification or cancellation therein and shall not be
prohibited by any applicable law or Governmental Authority. The use of such
license by the Agent may be exercised, at the option of the Agent, solely upon
the occurrence and during the continuation of an Event of Default after the
First Lien Termination Date; provided that any license, sublicense or other
transaction entered into by the Agent in accordance herewith shall be binding
upon the Pledgors notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Agent if the Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Agent, subject to
the Second Lien Intercreditor Agreement, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the Agent,
subject to the Second Lien Intercreditor Agreement, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Agent sells.

SECTION 5.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the First
Lien Agent (or, if the First Lien Termination Date has occurred, the Agent)
desires to sell any of the Pledged Collateral at a public sale, subject to
applicable Gaming Laws, it will, at any time and from time to time, upon the
written request of the First Lien Agent (or, if the First Lien Termination Date

 

29



--------------------------------------------------------------------------------

has occurred, the Agent), use its commercially reasonable efforts to take or to
cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Agent) to permit the public sale of such
Pledged Collateral. Each Pledgor further agrees to indemnify, defend and hold
harmless the Agent, each other Secured Party, any underwriter and their
respective officers, directors, affiliates and controlling persons from and
against all loss, liability, expenses, costs of counsel (including reasonable
fees and expenses to the Agent of legal counsel), and claims (including the
costs of investigation) that they may incur insofar as such loss, liability,
expense or claim arises out of or is based upon any alleged untrue statement of
a material fact contained in any prospectus (or any amendment or supplement
thereto) or in any notification or offering circular, or arises out of or is
based upon any alleged omission to state a material fact required to be stated
therein or necessary to make the statements in any thereof not misleading,
except insofar as the same may have been caused by any untrue statement or
omission based upon information furnished in writing to such Pledgor or the
issuer of such Pledged Collateral by the Agent or any other Secured Party
expressly for use therein. Each Pledgor further agrees, upon such written
request referred to above, to use its commercially reasonable efforts to
qualify, file or register, or cause the issuer of such Pledged Collateral to
qualify, file or register, any of the Pledged Collateral under the Blue Sky or
other securities laws of such states as may be reasonably requested by the First
Lien Agent (or, if the First Lien Termination Date has occurred, the Agent) and
keep effective, or cause to be kept effective, all such qualifications, filings
or registrations. Each Pledgor will bear all costs and expenses of carrying out
its obligations under this Section 5.05. Each Pledgor acknowledges that there is
no adequate remedy at law for failure by it to comply with the provisions of
this Section 5.05 only and that such failure would not be adequately compensable
in damages and, therefore, agrees that its agreements contained in this
Section 5.05 may be specifically enforced.

SECTION 5.06. Agent. The Agent will only be permitted, subject to applicable
law, the Second Lien Intercreditor Agreement and the next sentence, to exercise
remedies and sell the Collateral at the written direction of the holders of a
majority in the aggregate principal amount of the Second Lien Notes and Other
Second Lien Obligations as permitted by the Notes Indenture. The Agent shall be
authorized to take, but shall not be required to take, and shall in no event
have any liability for taking, any delay in taking or the failure to take, such
actions with regard to a Default (under and as defined in the Notes Indenture or
any Other Second Lien Agreement) or an Event of Default which the Agent, in good
faith, believes to be reasonably required to promote and protect the interests
of the holders of Second Lien Notes and the holders of Other Second Lien
Obligations and to preserve the value of the Collateral. Any action taken or not
taken without the vote of any holder of Second Lien Notes or holder of Other
Second Lien Obligations with respect to remedies hereunder or under any other
Security Documents shall nevertheless be binding on such party.

 

30



--------------------------------------------------------------------------------

ARTICLE VI.

[Intentionally Omitted]

ARTICLE VII.

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 13.02 of the Notes Indenture (whether or not then in effect) and all
notices to any holder of obligations under any Other Second Lien Agreements, at
its address set forth in the Other Second Lien Secured Party Consent or in the
Second Lien Intercreditor Agreement, as such address may be changed by written
notice to the Agent and CGPH. All communications and notices hereunder to any
Subsidiary Party shall be given to it in care of CGPH, with such notice to be
given as provided in Section 13.02 of the Notes Indenture (whether or not then
in effect).

SECTION 7.02. Security Interest Absolute. To the extent not prohibited by
applicable law, all rights of the Agent hereunder, the Security Interest, the
security interest in the Pledged Collateral and all obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of any Notes Indenture Document, any agreement with
respect to any of the Secured Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from any Notes
Indenture Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Secured Obligations or this
Agreement (other than a defense of payment or performance).

SECTION 7.03. Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law or regulation (including any
Gaming Law or Liquor Law), and all the provisions of this Agreement are intended
to be subject to all applicable mandatory provisions of law or regulation
(including any Gaming Law or Liquor Law) that may be controlling and to be
limited to the extent necessary so that they shall not render this Agreement
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law or regulation
(including any Gaming Law or Liquor Law).

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Agent and a counterpart
hereof shall have been executed on behalf of the Agent, and thereafter shall be
binding upon such party and the Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any

 

31



--------------------------------------------------------------------------------

interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Notes
Indenture or, after the termination of the Notes Indenture, any Other Second
Lien Agreement. This Agreement shall be construed as a separate agreement with
respect to each party and may be amended, modified, supplemented, waived or
released in accordance with Section 7.09 or 7.15, as applicable.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns. The Agent hereunder shall at all times be the same
person that is the “Trustee” under the Notes Indenture. Written notice of
resignation by the Agent as “Trustee” pursuant to the Notes Indenture shall also
constitute notice of resignation as the Agent under this Agreement. Upon the
acceptance of any appointment as the “Trustee” under the Notes Indenture by a
successor Agent, that successor “Trustee” shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
pursuant hereto.

SECTION 7.06. Agent’s Fees and Expenses; Indemnification; Rights of Agent.

(a) The parties hereto agree that the Agent shall be entitled to reimbursement
of its expenses incurred hereunder as provided in Section 7.07 of the Notes
Indenture and the equivalent provision of each Other Second Lien Agreement.

(b) Without limitation of its indemnification obligations under the other Notes
Indenture Documents, each Pledgor jointly and severally agrees to indemnify the
Agent, the Notes Trustee and their respective officers, directors, employees and
agents (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements
(limited to not more than one counsel, plus, if necessary, one local counsel per
jurisdiction) (except the allocated costs of in-house counsels), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, (i) the execution or delivery of this Agreement or any other Notes
Indenture Document or any agreement or instrument contemplated hereby or thereby
the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the Transactions and other
transactions contemplated hereby (including in connection with the appointment
of any successor Agent in accordance with the applicable Notes Indenture
Documents and in connection with any filings, registrations or any other actions
to be taken to reflect the security interest of such successor Agent), (ii) the
use of proceeds of the Second Lien Notes or any Other Second Lien Obligations or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto and regardless of whether such matter is initiated by a third party or
any Pledgor; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (for purpose of this proviso only, each of the
Agent, and any other Secured Party shall be treated as several and separate
Indemnitees, but each of them shall be treated as a single Indemnitee).

 

32



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder (or under Section 7.07 of the
Notes Indenture) shall be additional Secured Obligations secured hereby and by
the other Security Documents. The provisions of this Section 7.06 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Notes Indenture Document, the consummation of the
transactions contemplated hereby, the repayment of any of the Secured
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Notes Indenture Document, or any investigation made by or
on behalf of the Agent or any other Secured Party. All amounts due under this
Section 7.06 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(d) Agent has been appointed as “Collateral Agent” hereunder pursuant to the
terms of the Notes Indenture and shall be entitled to the benefits of the Notes
Indenture Documents. Notwithstanding anything contained herein to the contrary,
Agent may employ agents, trustees, or attorneys-in-fact and may vest any of them
with any Collateral, title, right or power deemed necessary for the purposes of
such appointment.

(e) Notwithstanding anything to the contrary herein, the following provisions
shall govern the Agent’s rights, powers, obligations and duties under this
Agreement:

(i) the Agent shall have no duty to act, consent or request any action of the
Pledgors or any other Person in connection with this Agreement (including all
schedules and exhibits attached hereto) unless the Agent shall have received
written direction from the Notes Trustee or the requisite percentage of holders
of the Second Lien Notes and Other Second Lien Obligations.

(ii) the Agent shall apply the net proceeds of any action taken by it pursuant
to this Agreement, after deducting all reasonable and documented out-of-pocket
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Secured Parties hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Secured Obligations, in the order set forth herein
and in the Second Lien Intercreditor Agreement, and only after such application
and after the payment by the Agent of any other amount required by any provision
of law, including, without limitation, Section 9-615(a) of the New York UCC,
need the Agent account for the surplus, if any, to any Pledgor. To the extent
permitted by applicable law, each Pledgor waives all claims, damages and demands
it may acquire against any Secured Party arising out of the exercise by them of
any rights hereunder.

(iii) no Secured Party nor any of its officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Pledgor or any
other Person (other than the Notes Trustee, subject to clause (xii) below) or to
take any other action whatsoever with regard to the Collateral or any part
thereof, except to the extent of any such Person’s gross negligence, bad faith
or willful misconduct (and other than upon the written direction of the Notes
Trustee, subject to clause (xii) below). The powers conferred on the
Agent hereunder are solely to protect each Secured Party’s

 

33



--------------------------------------------------------------------------------

interests in the Collateral and shall not impose any duty upon the Agent to
exercise any such powers. The Agent shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Pledgor (or any other Person) for any act or failure to act
hereunder, except for their own gross negligence, bad faith or willful
misconduct.

(iv) by execution of this Agreement or the other Notes Indenture Documents, as
applicable, each of the holders and the Notes Trustee hereby designates and
appoints U.S. Bank National Association to act as the Agent under this Agreement
and the other Notes Indenture Documents to which it is a party, and hereby
authorizes the Agent to take such actions on its behalf under the provisions of
this Agreement and such other Notes Indenture Documents and to exercise such
powers and perform such duties as are expressly delegated to the Agent by the
terms of this Agreement and such other Notes Indenture Documents to which the
Agent is a party and U.S. Bank National Association accepts such appointment.
Notwithstanding any provision to the contrary elsewhere in this Agreement or any
other Notes Indenture Document, the Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement or such
other Notes Indenture Documents to which it is a party and no implied covenants,
functions or responsibilities shall be read into this Agreement or otherwise
exist against the Agent.

(v) the Agent shall not be deemed to be in a relationship of trust or confidence
with the First Lien Agent, any Secured Party, or any other Person (including any
beneficiary under the Second Lien Intercreditor Agreement or any other
intercreditor agreement entered into in connection with the transactions
contemplated hereunder), and shall not owe any fiduciary, trust or other special
duties to such parties. The parties hereto acknowledge that the Agent’s duties
do not include any discretionary authority, determination, control or
responsibility with respect to any Notes Indenture Documents or any Collateral,
notwithstanding any rights or discretion that may be granted to the Agent in
such Notes Indenture Documents. The provisions of this Agreement, including,
without limitation those provisions relating to the rights, duties, powers,
privileges, protections and indemnification of the Agent shall apply with
respect to any actions taken or not taken by the Agent under any Notes Indenture
Documents.

(vi) notwithstanding anything herein to the contrary, in no event shall the
Agent have any obligation to inquire or investigate as to the correctness,
veracity, or content of any instruction received from any party to this
Agreement or any other Notes Indenture Documents. In no event shall the Agent
have any liability in respect of any such instruction received by it and relied
on with respect to any action or omission taken pursuant thereto.

(vii) neither the Agent nor any of its experts, officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it under or in connection with this
Agreement or any of the Notes Indenture Documents (except for its gross
negligence, bad faith or willful misconduct), or (b) responsible in any manner
for any recitals, statements, representations or warranties (other than its own
recitals, statements, representations or warranties) made in this Agreement or
any of the other Notes Indenture Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any of the Notes Indenture
Documents or for the value, validity, effectiveness, genuineness, enforceability

 

34



--------------------------------------------------------------------------------

or sufficiency of this Agreement or any of the Notes Indenture Documents or for
any failure of the Pledgors or any other Person to perform their obligations
hereunder and thereunder. The Agent shall not be under any obligation to any
Person to ascertain or to inquire as to (a) the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of
the Notes Indenture Documents or to inspect the properties, books or records of
the Pledgors, (b) whether or not any representation or warranty made by any
Person in connection with this Agreement or any Notes Indenture Documents is
true, (c) the performance by any Person of its obligations under this Agreement
or any of the Notes Indenture Documents or (d) the breach of or default by any
Person of its obligations under this Agreement or any of the Notes Indenture
Documents.

(viii) The Agent shall be authorized to but shall not be responsible for filing
any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
monitoring or maintaining the perfection of any security interest in the
Collateral. Each Pledgor authorizes the Agent to use the collateral description
“all personal property of debtor” or “all assets of the debtor, whether now
existing or hereafter acquired” or words of similar effect in any such financing
statements.

(ix) the Agent shall not be liable or responsible for any loss or diminution in
the value of any of the Collateral, by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Agent in
good faith, except to the extent of the Agent’s gross negligence or willful
misconduct.

(x) the Agent shall not be responsible for, nor incur any liability with respect
to, (a) the existence, genuineness or value of any of the Collateral or for the
validity, perfection, priority or enforceability of the security interest in any
of the Collateral, whether impaired by operation of law or by reason of any
action or omission to act on its part under this Agreement or any of the
other Notes Indenture Documents, except to the extent such action or omission
constitutes gross negligence, bad faith or willful misconduct on the part of the
Agent, (b) the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, (c) the validity of the title of the Pledgors to
the Collateral, (d) insuring the Collateral or (e) the payment of taxes, charges
or assessments upon the Collateral or otherwise as to the maintenance of the
Collateral.

(xi) notwithstanding anything in this Agreement or any of the Notes Indenture
Documents to the contrary, (a) in no event shall the Agent or any officer,
director, employee, representative or agent of the Agent be liable under or in
connection with this Agreement or any of the Notes Indenture Documents for
indirect, special, incidental, punitive or consequential losses or damages of
any kind whatsoever, including but not limited to lost profits or loss of
opportunity, whether or not foreseeable, even if the Agent has been advised of
the possibility thereof and regardless of the form of action in which such
damages are sought; and (b) the Agent shall be afforded all of the rights,
powers, immunities and indemnities set forth in this Agreement and in all of the
other Notes Indenture Documents to which it is a signatory as if such rights,
powers, immunities and indemnities were specifically set out in each such Notes
Indenture Document. In no event shall the Agent be obligated to invest any
amounts received by it hereunder.

 

35



--------------------------------------------------------------------------------

(xii) the Agent shall be entitled conclusively to rely, and shall be fully
protected in relying, upon any note, writing, resolution, request, direction,
certificate, notice, consent, affidavit, letter, cablegram, telegram, telecopy,
email, telex or teletype message, statement, order or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and/or upon advice
and/or statements of legal counsel, independent accountants and other experts
selected by the Agent and need not investigate any fact or matter stated in any
such document. Any such statement of legal counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by it
hereunder in accordance therewith. The Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any of the other Notes
Indenture Document (a) if such action would, in the reasonable opinion of the
Agent (which may be based on the opinion of legal counsel), be contrary to
applicable law or any of the Notes Indenture Documents, (b) if such action is
not provided for in this Agreement or any of the other Notes Indenture
Documents, (c) if, in connection with the taking of any such action hereunder or
under any of the Notes Indenture Documents that would constitute an exercise of
remedies hereunder or under any of the Notes Indenture Documents it shall not
first be indemnified to its satisfaction by the holders against any and all risk
of nonpayment, liability and expense that may be incurred by it, its agents or
its counsel by reason of taking or continuing to take any such action, or
(d) if, notwithstanding anything to the contrary contained in this Agreement, in
connection with the taking of any such action that would constitute a payment
due under any agreement or document, it shall not first have received from
the holders or the Pledgors funds equal to the amount payable. The Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any of the other Notes Indenture Documents in accordance with
a request of the requisite percentage of holders of the Second Lien Notes or
Other Second Lien Obligations, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the other holders and the
Notes Trustee.

(xiii) the Agent shall not be deemed to have actual, constructive, direct or
indirect knowledge or notice of the occurrence of any Default unless and until
the Agent has received a written notice or a certificate from the Pledgors
stating that a Default has occurred. The Agent shall have no obligation
whatsoever either prior to or after receiving such notice or certificate to
inquire whether a Default has in fact occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice or
certificate so furnished to it. No provision of this Agreement or any of
the Notes Indenture Documents shall require the Agent to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties under this Agreement or any of the other Notes Indenture Documents.
The Agent may decline to act unless it receives indemnity satisfactory to it in
its sole discretion, including, if applicable, an advance of moneys necessary to
take the action requested. The Agent shall be under no obligation or duty to
take any action under this Agreement or any of the other Notes Indenture
Documents or otherwise if taking such action (a) would subject the Agent to a
tax in any jurisdiction where it is not then subject to a tax or (b) would
require the Agent to qualify to do business in any jurisdiction where it is not
then so qualified.

(xiv) each Pledgor agrees to pay, and to save the Agent harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement or any other Notes Indenture
Document.

 

36



--------------------------------------------------------------------------------

(xv) The agreements in this Article 7 shall survive repayment of the Notes
Obligations, the Other Second Lien Obligations or all other amounts payable
under the Notes Indenture Documents, the termination of the Notes Indenture
Documents and the resignation or removal of the Agent.

(xvi) The rights, privileges, protections immunities and indemnities contained
in the Notes Indenture in favor of the Notes Trustee shall apply to the Agent’s
acceptance and administration of the Notes Indenture Documents and shall be
deemed to be incorporated by reference herein, except that any references to
negligence as they relate to the Notes Trustee shall be deemed to mean gross
negligence as they relate to the Agent.

SECTION 7.07. Agent Appointed Attorney-in-Fact. Subject to the terms of the
Second Lien Intercreditor Agreement, each Pledgor hereby appoints the Agent the
attorney-in-fact of such Pledgor for the purpose of carrying out the provisions
of this Agreement and, upon the occurrence and during the continuance of an
Event of Default, taking any action and executing any instrument that the Agent
may deem necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, subject to any applicable Requirement of Law
(including Gaming Laws) and the Second Lien Intercreditor Agreement, the Agent
shall have the right, upon the occurrence and during the continuance of an Event
of Default, with full power of substitution either in the Agent’s name or in the
name of such Pledgor, (a) to receive, endorse, assign or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof, (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Agent; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Pledgor for any act or failure to act hereunder, except for
their own or their Related Parties’ gross negligence or willful misconduct.

 

37



--------------------------------------------------------------------------------

SECTION 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment.

(a) No failure or delay by the Agent or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Notes Indenture Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of the Agent and any other Secured Party hereunder and under the
other Notes Indenture Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Pledgor therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 9.02(a) of the Notes Indenture and any equivalent
provision in each applicable Other Second Lien Agreement and, by each other
Authorized Representative to the extent required by (and in accordance with)
such applicable Other Second Lien Agreement, or, in each case, as otherwise
provided in the Notes Indenture or the Second Lien Intercreditor Agreement.

(c) For the purpose of Section 7.09(b) above, the Agent shall be entitled to
rely upon (i) written confirmation from the agent managing the solicitation of
consents and a certificate signed by an Officer of the Issuer, provided by the
Notes Trustee, as to the receipt of valid consents from the holders of at least
a majority in aggregate principal amount of all outstanding Second Lien Notes to
amend this Agreement (or two-thirds in aggregate principal amount of all
outstanding Second Lien Notes if required by Section 9.02 of the Indenture), and
(ii) any document believed by it to be genuine and to have been signed or
presented by the proper person and the Agent need not investigate any fact or
matter stated in the document. At any time that the Issuers desire that this
Agreement be amended as provided in Section 7.09(b) above, the Issuers shall
deliver to the Agent a certificate signed by an Officer of the Issuers stating
that the amendment of this Agreement is permitted pursuant to Section 7.09(b)
above. If requested by the Agent (although the Agent shall have no obligation to
make any such request), the Issuers shall furnish appropriate legal opinions
(from counsel reasonably acceptable to the Agent) to the effect set forth in the
immediately preceding sentence. Such officers’ certificate and legal opinion
will contain the statements required by Section 9.06 of the Indenture. If
requested by the Agent (although the Agent shall have no obligation to make any
such request), the Issuers shall furnish to the Agent copies of officers’
certificates and legal opinions delivered to the Notes

 

38



--------------------------------------------------------------------------------

Trustee in connection with any amendment to the Notes Indenture affecting the
operation of this Section 7.09. The Agent shall not be liable for any action it
takes or omits to take in good faith in reliance on such certificates or
opinions.

(d) Notwithstanding anything to the contrary contained herein, the First Lien
Agent (or, if the First Lien Termination Date has occurred, the Agent) may grant
extensions of time or waivers of the requirement for the creation or perfection
of security interests in or the obtaining of insurance (including title
insurance) or surveys with respect to particular assets (including extensions
beyond the Release Date for the perfection of security interests in the assets
of the Pledgors on such date) where it reasonably determines, in consultation
with CGPH, that perfection or obtaining of such items cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or any other Notes Indenture Documents.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER NOTES INDENTURE DOCUMENTS OR ANY
OTHER SECOND LIEN AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Notes Indenture Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

39



--------------------------------------------------------------------------------

SECTION 7.14. Jurisdiction; Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Notes Indenture
Document, any Other Second Lien Agreement or the transactions relating hereto or
thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement, any other Notes
Indenture Document or any Other Second Lien Agreement in any New York State or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement, any
other Notes Indenture Document or any Other Second Lien Agreement will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 7.15. Termination or Release.

(a) (i) This Agreement and the pledges made by the Pledgors herein, the Security
Interest and all other security interests granted by the Pledgors hereby, and
all other Security Documents securing the Secured Obligations shall
automatically terminate and/or be released all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the applicable Pledgors, as of the date when all the
Secured Obligations (other than contingent or unliquidated obligations or
liabilities not then due and any other obligations that, by the terms of the
Notes Indenture or any Other Second Lien Agreements, are not required to be paid
in full prior to termination and release of the Collateral) have been paid in
full; and (ii) this Agreement, the pledges made herein, the Security Interest
and all other security interests granted hereby, and all other Security
Documents securing the Secured Obligations, shall automatically terminate as of
the date when the holders of at least two thirds in aggregate principal amount
of the Second Lien Notes issued under the Notes Indenture consent to the
termination of this Agreement, such termination to include, without limitation,
the termination of the pledge of the Pledged Collateral and the Security
Interest.

 

40



--------------------------------------------------------------------------------

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction not
prohibited by the Notes Indenture and any Other Second Lien Agreement as a
result of which such Subsidiary Party ceases to be a Subsidiary or otherwise
ceases to be a Pledgor, all without delivery of any instrument or performance of
any act by any party, and all rights to the Collateral shall revert to such
Subsidiary Party.

(c) (i) Upon any sale or other transfer by any Pledgor of any Collateral that is
not prohibited by the Notes Indenture and any Other Second Lien Agreement then
in effect to any Person that is not a Pledgor (including in connection with an
event of loss), (ii) upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Article IX of the Notes Indenture and any equivalent provision of any applicable
Other Second Lien Agreement (in each case, to the extent required thereby), or
(iii) as otherwise may be provided in the Second Lien Intercreditor Agreement,
the security interest in such Collateral shall be automatically released, all
without delivery of any instrument or performance of any act by any party.

(d) in respect of any property and assets securing Senior Lender Claims, the
security interest hereunder and in any other Security Document securing the
Secured Obligations in such property and assets shall be automatically released
upon the release of the security interests securing such assets or property
securing any Senior Lender Claims, other than in connection with a Discharge of
Senior Lender Claims; and

(e) A Pledgor shall automatically be released from its obligations hereunder
and/or the security interests in any Collateral shall in each case be
automatically released upon the occurrence of any of the circumstances set forth
in Section 11.04 of the Notes Indenture without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to any applicable Pledgor.

(f) Solely with respect to any Other Second Lien Obligations, a Pledgor shall
automatically be released from its obligations hereunder and/or the security
interests in any Collateral shall in each case be automatically released upon
the occurrence of any of the circumstances set forth in any applicable provision
of any applicable Other Second Lien Agreement governing such Other Second Lien
Obligations, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to any applicable
Pledgor.

(g) If any Collateral shall become subject to the release provisions set forth
in Section 5.1 of the Second Lien Intercreditor Agreement, the lien created
hereunder on such Collateral shall be automatically released to the extent (and
only to the extent) provided therein.

(h) In connection with any termination or release pursuant to this Section 7.15
or Section 11.04 of the Notes Indenture, the Agent shall execute and deliver to
any Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release (including, without
limitation, UCC termination statements), and will duly assign and transfer to
such Pledgor, such of the Pledged Collateral that may be in the possession of
the Agent and has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. Any execution and delivery of documents pursuant to
this Section 7.15 shall

 

41



--------------------------------------------------------------------------------

be without recourse to or warranty by the Agent. In connection with any release
pursuant to this Section 7.15, the Pledgors shall be permitted to take any
action in connection therewith consistent with such release including, without
limitation, the filing of UCC termination statements. Upon the receipt of any
necessary or proper instruments of termination, satisfaction or release (forms
of which shall be reasonably acceptable to the Agent) prepared by the Issuers
pursuant to this Section 7.15, the Agent shall execute, deliver or acknowledge
such instruments or releases to evidence the release of any Collateral permitted
to be released pursuant to this Agreement. The Pledgors agree to pay all
reasonable and documented out-of-pocket expenses incurred by the Agent (and its
representatives and counsel) in connection with the execution and delivery of
such release documents or instruments.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the Agent
and any Subsidiary that is required or permitted to become a party hereto by
Section 4.11 of the Notes Indenture or by any Other Second Lien Agreement of an
instrument substantially in the form of Exhibit I hereto (or another instrument
reasonably satisfactory to the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Agent) and the Issuers), subject to
applicable Gaming Laws, such subsidiary shall become a Subsidiary Party
hereunder with the same force and effect as if originally named as a Subsidiary
Party herein. The execution and delivery of any such instrument shall not
require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

SECTION 7.17. Subject to Second Lien Intercreditor Agreement. Notwithstanding
anything herein to the contrary, (i) the liens and security interests granted to
the Agent pursuant to this Agreement are expressly subject and subordinate to
the liens and security interests granted to Credit Suisse AG, Cayman Islands
Branch, as collateral agent (and its permitted successors), for the benefit of
the secured parties referred to below, pursuant to the Collateral Agreement
(First Lien), dated as of May 20, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time), from the “Pledgors”
referred to therein, in favor of Credit Suisse AG, Cayman Islands Branch, as
collateral agent for the secured parties referred to therein and subject to the
Second Lien Intercreditor Agreement and (ii) the exercise of any right or remedy
by the Agent hereunder is subject to the limitations and provisions of the
Second Lien Intercreditor Agreement. In the event of any conflict between the
terms of the Second Lien Intercreditor Agreement and the terms of this
Agreement, the terms of the Second Lien Intercreditor Agreement shall govern.

SECTION 7.18. Senior Collateral Documents. The Agent acknowledges and agrees, on
behalf of itself and any other Secured Party, that any provision of this
Agreement to the contrary notwithstanding, until the First Lien Termination
Date, the Pledgors shall not be required to act or refrain from acting pursuant
to the Security Documents or with respect to any Collateral on which the First
Lien Agent has a Lien superior in priority to the Agent’s Lien thereon in any
manner that would result in a default under the terms and provisions of the
Senior Lender Documents.

 

42



--------------------------------------------------------------------------------

SECTION 7.19. Compliance with Gaming Laws. Notwithstanding anything to the
contrary set forth in this Agreement or any other Notes Indenture Document, the
Agent, on behalf of the Secured Parties, acknowledges and agrees that:

(a) the pledge of the Pledged Stock of any Pledgor that is a licensee or
registered holding company under the Gaming Laws applicable in the State of
Nevada (“Nevada Gaming Laws”) (any such entity, a “Nevada Licensee”), pursuant
to this Agreement or any other Notes Indenture Document, will not be effective
without the prior approval of the Gaming Authorities having jurisdiction in
Nevada (the “Nevada Gaming Authorities”), and no certificates evidencing any
such Pledged Stock may be delivered to the First Lien Agent or the Agent until
such approval has been obtained. Furthermore, no amendment of this Agreement
shall be effective until any approvals required from the Nevada Gaming
Authorities under the Nevada Gaming Laws have been obtained;

(b) in the event that Agent exercises one or more of the remedies set forth in
this Agreement with respect to the Pledged Stock of any Nevada Licensee,
including, without limitation, the foreclosure, transfer, sale, distribution or
other disposition of any interest therein (except back to the applicable
Pledgor), the exercise of voting and consensual rights, and any other resort to
or enforcement of the security interest in such Pledged Stock, such action will
require the separate and prior approval of the Nevada Gaming Authorities or the
licensing or finding of suitability of the Agent or any transferee thereof
unless such licensing or suitability requirement is waived thereby;

(c) the Agent, and any custodial agent of Agent in the State of Nevada, will be
required to comply with the conditions, if any, imposed by the Nevada Gaming
Authorities in connection with their approval of the pledge granted hereunder.
Further, the Agent or its custodial agent shall maintain any certificates
evidencing the Pledged Stock of Nevada Licensees at a location in Nevada (notice
of which the Agent or its custodial agent appointed by it shall provide to the
Nevada Gaming Authorities), and the Agent or its custodial agent shall permit
agents or employees of the Nevada Gaming Authorities to inspect such
certificates upon request during normal business hours;

(d) neither the Agent nor any custodial agent of the Agent will be permitted to
surrender possession of any Pledged Stock of Nevada Licensees to any Person
other than the applicable Pledgor thereof without the prior approval of the
Nevada Gaming Authorities or as otherwise permitted by the Gaming Laws;

(e) any approval of the Nevada Gaming Authorities of this Agreement, or any
amendment hereto, does not constitute approval, either express or implied, of
the Agent to take any actions provided for in this Agreement, for which separate
approval by the Nevada Gaming Authorities may be required by the Gaming Laws;

(f) the Agent, the Secured Parties and their respective successors and assigns
are subject to being called forward by the Nevada Gaming Authorities in their
sole and absolute discretion, for licensing or a finding of suitability in order
to remain entitled to the benefits of this Agreement, any other Notes Indenture
Documents and any Other Second Lien Agreement; and

(g) in the event the Agent, on behalf of the Secured Parties, exercises one or
more of the remedies set forth in this Agreement with respect to Article 9
Collateral consisting of gaming devices, mobile gaming systems, interactive
gaming systems, cashless

 

43



--------------------------------------------------------------------------------

wagering systems and associated equipment (as those terms are defined in the
Gaming Laws), including, but not limited to, the foreclosure, transfer, sale,
distribution or other disposition of such Collateral, such exercise of remedies
may require the separate and prior approval of the Nevada Gaming Authorities or
the licensing of the Agent or any transferee thereof pursuant to the Gaming
Laws.

SECTION 7.20. Other Second Lien Obligations. On or after the date hereof and so
long as such obligations are not prohibited to be incurred under the Notes
Indenture and any Other Second Lien Agreement, CGPH may from time to time
designate obligations in respect of Indebtedness to be secured (except with
respect to any applicable Specified Excluded Collateral) on a pari passu basis
with the then outstanding Secured Obligations as Other Second Lien Obligations
hereunder by delivering to the Agent and each Authorized Representative (a) a
certificate signed by a Responsible Officer of CGPH (i) identifying the
obligations so designated and the initial aggregate principal amount or face
amount thereof, (ii) stating that such obligations are designated as Other
Second Lien Obligations for purposes hereof, (iii) representing that such
designation of such obligations as Other Second Lien Obligations are not
prohibited by the terms of the Notes Indenture and any Other Second Lien
Agreement and (iv) specifying the name and address of the Authorized
Representative for such obligations and (b) a fully executed Other Second Lien
Secured Party Consent (in the form attached as Exhibit III). The Agent and each
Authorized Representative agree that upon the satisfaction of all conditions set
forth in the preceding sentence, (x) the Agent shall act as agent under and
subject to the terms of the Security Documents for the benefit of all Secured
Parties, including without limitation, any Secured Parties that hold any such
Other Second Lien Obligations, and (y) the Agent and each Authorized
Representative agree to the appointment, and acceptance of the appointment, of
the Agent as agent for the holders of such Other Second Lien Obligations as set
forth in each Other Second Lien Secured Party Consent and agree, on behalf of
itself and each Secured Party it represents, to be bound by this Agreement and
the Second Lien Intercreditor Agreement. The rights and obligations of each
party to this Agreement shall remain in full force and effect notwithstanding
the addition of any new Secured Obligations to this Agreement.

SECTION 7.21. Application of Gaming Laws. (a) Notwithstanding anything herein to
the contrary, this Agreement and any Other Second Lien Agreement are subject to
Gaming Laws and Liquor Laws. Without limiting the foregoing, the Secured Parties
acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii) all rights, remedies and powers in or under this Agreement
and any Other Second Lien Agreements, including with respect to the Collateral
(including the pledge and delivery of the Pledged Collateral), the Mortgaged
Properties and the transportation, ownership and operation of gaming machines
and/or facilities may be subject to the jurisdiction of the Gaming Authorities
and Liquor Authorities, and may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of the Gaming Laws
and Liquor Laws and only to the extent that required approvals (including prior
approvals), if any, are obtained from the relevant Gaming Authorities and Liquor
Authorities.

 

44



--------------------------------------------------------------------------------

(b) The Agent and the other Secured Parties agree to reasonably cooperate with
all Gaming Authorities and Liquor Authorities in connection with the provision
in a timely manner of such documents or other information as may be requested by
such Gaming Authorities and Liquor Authorities relating to the Second Lien Notes
or other Notes Indenture Documents;

(c) If during the existence of an Event of Default hereunder or any of the other
Notes Indenture Documents it shall become necessary or, in the opinion of the
Agent (or Notes Trustee in consultation with the Agent), advisable for an agent,
supervisor, receiver or other representative of the Agent, Notes Trustee and/or
holders to become licensed or found suitable under any Gaming Law as a condition
to receiving the benefit of any Collateral encumbered by the Security Documents
or to otherwise enforce the rights of the Secured Parties under the Security
Documents, the Issuers hereby agree to consent to the application for such
license or qualification and to execute such further documents as may be
required in connection with the evidencing of such consent.

SECTION 7.22. Louisiana Provisions. To the extent that the laws of the State of
Louisiana apply and for purposes of foreclosure under Louisiana foreclosure
process procedures, the following shall apply. Should an Event of Default occur,
Secured Parties shall be entitled to foreclose under this Agreement under
ordinary or executory process procedures, and to cause the Collateral to be
immediately seized wherever found, and sold with or without appraisal, in
regular session of court or in vacation, in accordance with applicable Louisiana
law, without the necessity of further demanding payment from Pledgors, or of
notifying Pledgors or placing Pledgors in default. To the extent permitted under
applicable Louisiana law, Pledgors additionally waive: (1) the benefit of
appraisal as provided under Articles 2332, 2336, 2723 and 2724 of the Louisiana
Code of Civil Procedure, and all other laws with regard to appraisal upon
judicial sale; (2) the demand and three (3) days’ delay as provided under
Article 2721 of the Louisiana Code of Civil Procedure; (3) the notice of seizure
as provided under Articles 2293 and 2721 of the Louisiana Code of Civil
Procedure; (4) the three (3) days’ delay provided under Articles 2331 and 2722
of the Louisiana Code of Civil Procedure; and (5) all other benefits provided
under Articles 2331, 2722, and 2723 of the Louisiana Code of Civil Procedure and
all other Articles not specifically mentioned above. Pledgors further agree that
any declaration of fact made by authentic act before a Notary Public and two
witnesses by a person declaring that such facts are within his or her knowledge
shall constitute authentic evidence of such facts for purposes of foreclosure
under applicable Louisiana law. Pledgors further agree that Secured Parties may
appoint a keeper of the Collateral in the event of foreclosure pursuant to La.
R.S. 9:5136, et seq. All expenses relating to the sale or other disposition of
the Collateral, including without limitation, Secured Parties’ attorney’s fees
and expenses of retaking, holding, insuring, preparing for the sale and selling
the Collateral, shall become part of the Secured Obligations contemplated by
this Agreement and shall be payable upon demand, with interest, from the date of
expenditure until Secured Parties are paid in full. Pledgors further agree that
all of the remedies provided herein are and shall be cumulative in nature and
nothing under this Agreement shall limit or restrict the remedies available to
Secured Parties following an Event of Default.

For purposes of Louisiana executory process, Pledgors hereby confess judgment,
up to the full amount of the Secured Obligations and attorney’s fees and for any
sums that Se-cured Parties may advance during the term of the Agreement for the
payment of premiums of insurance, taxes or as otherwise authorized by the
Agreement.

 

45



--------------------------------------------------------------------------------

Should any of the Collateral for any reason be located in another state at or
following any Event of Default, or should there be a change in Louisiana law
permitting unrestricted self-help remedies with regard to non-possessory
collateral, Pledgors agree that, Secured Par-ties may take possession of the
Collateral in any manner permitted under the laws of the state in which the
Collateral is then located or under the laws of Louisiana as then applicable.

[Signature Pages Follow]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CAESARS GROWTH PROPERTIES HOLDINGS, LLC,

CAESARS GROWTH PROPERTIES FINANCE, INC.,

as Issuers

By:  

/s/ Craig J. Abrahams

Name:   Craig J. Abrahams Title:   Chief Financial Officer

[Signature Page to Collateral Agreement (Second Lien)]



--------------------------------------------------------------------------------

PHWLV, LLC

TSP OWNER LLC

CAESARS GROWTH CROMWELL, LLC

CAESARS GROWTH QUAD, LLC

3535 LV NEWCO, LLC

CAESARS GROWTH BALLY’S LV, LLC

FHR NEWCO, LLC

LVH NEWCO, LLC

FLAMINGO-LAUGHLIN NEWCO, LLC

PARBALL NEWCO, LLC

CAESARS GROWTH HARRAH’S NEW ORLEANS, LLC

as Subsidiary Parties

By:  

/s/ Craig Abrahams

Name:   Craig Abrahams Title:   Chief Financial Officer

[Signature Page to Collateral Agreement (Second Lien)]



--------------------------------------------------------------------------------

JCC HOLDING COMPANY II LLC JAZZ CASINO COMPANY, L.L.C. as Subsidiary Parties By:
 

/s/ Diane Wilfong

Name:   Diane Wilfong Title:   Assistant Secretary JCC FULTON DEVELOPMENT,
L.L.C. as a Subsidiary Party By: JCC Holding Company II LLC its sole member By:
 

/s/ Diane Wilfong

Name:   Diane Wilfong Title:   Assistant Secretary

[Signature Page to Collateral Agreement (Second Lien)]



--------------------------------------------------------------------------------

CAESARS GROWTH PH FEE, LLC

CAESARS GROWTH PH, LLC

as Subsidiary Parties

By: Caesars Growth Properties Holdings, LLC its sole member By: Caesars Growth
Properties Parent, LLC its sole member By: Caesars Growth Partners, LLC its sole
member By: Caesars Acquisition Company its managing member By:  

/s/ Craig Abrahams

Name:   Craig Abrahams Title:   Chief Financial Officer

[Signature Page to Collateral Agreement (Second Lien)]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Raymond S. Haverstock

Name:   Raymond S. Haverstock Title:   Vice President

[Signature Page to Collateral Agreement (Second Lien)]